Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a measurement electrode switching unit which sequentially switches and outputs the input signal for measurement to each measurement electrode” is indefinite. It is unclear if the input signal is applied to both measurement electrodes at the same time or individually to be “sequential”. For examination purposes it is construed that the same input frequency is applied to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Otsuka (US 6,059,569).
Regarding claim 1-4, 6-7, and 10, Ushiyama discloses a device for detection in a root canal in FIG. 10 comprising: a measurement electrode group (19/13) including a plurality of measurement electrodes (19a/b) which are inserted into the root canal; a subject electrode (12) which is disposed on a part of a body of the subject (10); and a power supply (14/15) applies input signals for measurement to each of the measurement electrodes of the measurement electrode group (Col. 3, lines 1-40), a wherein the lateral branch detection device detects the condition of the lateral branch extending from the root canal to a periodontal ligament space based on a plurality of measurement datasets sequentially detected between the measurement electrodes and the subject electrode based on the input signals for measurement from the power supply (construed as intended use, Col. 4- col.5 line 32; as such is capable of detecting the apical constriction based on changes in the voltmeters/sound volume during insertion of the probe. As the probe was inserted past a lateral branch (void where voltage would change) the changes in voltage would indicate to the user the location and presence of openings just like the apical constriction. The plurality of measurement data sets from the measurements between 13 and 19a/b at the two different heights along the root canal direction.); (claims 2-3 and 10) construed as purely 
Ushiyama fail(s) to teach having one or more different frequencies of the power supply; a measurement electrode switching unit which sequentially switches and outputs the input signal for measurement to each measurement electrode.
However, Otsuka teaches an endodontic device in FIGS. 1-9 wherein two frequencies are used and a difference between the frequencies provides treatment feedback (Col. 6, lines 44-59, “the difference in output level between the 500hz (first frequency) signal and the 2000 hz (second frequency) signal is relatively low. In other words, environmental impedance z2 has a little effect on the equivalent circuit shown in IFG. 3c. this means that the environmental impedance z2 particularly brings a large effect on the portion close to the apical position.” And Col. 3, lines 30-41, “An oscillator 312 generates oscillation signals of 500 hz and 2khz . Either 500 hz or 2khz oscillation signal is selected by the operation of a switch 313 (construed as a measurement electrode switching unit) and supplied to a measuring electrode 20 by way of a matching circuit 314.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring having one or more different 
Regarding claims 8-9, Ushiyama discloses the claimed invention substantially as claimed as set forth above.
Ushiyama fail(s) to teach (claim 8) wherein the input signals for measurement are input signals for measurement having two frequencies, and the measurement datasets include relative value between two measurement datasets sequentially detected based on the input signals for measurement having two frequencies; (claim 9) wherein the relative value is one of a difference and a ratio between the two measurement datasets.
However, Otsuka teaches an endodontic device in FIGS. 1-9 wherein two frequencies are used and a difference between the frequencies provides treatment feedback (Col. 6, lines 44-59, “the difference in output level between the 500hz (first frequency) signal and the 2000 hz (second frequency) signal is relatively low. In other words, environmental impedance z2 has a little effect on the equivalent circuit shown in IFG. 3c. this means that the environmental impedance z2 particularly brings a large effect on the portion close to the apical position.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring (claim 8) wherein the input signals for measurement are input signals for measurement having two frequencies, and the measurement datasets include relative value between two measurement datasets sequentially detected based on the input signals for measurement having two frequencies; (claim 9) wherein the relative value is one of a difference and a ratio between the two measurement datasets, as taught by Otsuka, for the purpose of using various frequencies to determine treatment characteristics of the root canal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Otsuka (US 6,059,569) further in view of Ioannidis (US 2014/0120492).
Regarding claim 5, Ushiyama/Otsuka discloses the claimed invention substantially as claimed as set forth above.
Ushiyama fail(s) to teach wherein the measurement electrodes of the measurement electrode group are disposed on a plane substantially perpendicular to a root canal axis direction.
However, Ioannidis teaches an electrode probe in FIG. 10 with four electrodes (64/66 two pairs shown at two separate longitudinal heights; [0054]) disposed as bands on the probe which would be perpendicular to a root canal axis direction (construed as a longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama/Otsuka, by requiring wherein the measurement electrodes of the measurement electrode group are disposed on a plane substantially perpendicular to a root canal axis direction, as taught by Ioannidis, for the purpose of having two data points at two different heights along a longitudinal axis. 
Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive. 
On page 9 of applicant’s arguments applicant argues the amended limitations are not taught by the art. However, Otsuka teaches Col. 3, lines 30-41, “An oscillator 312 generates oscillation signals of 500 hz and 2khz . Either 500 hz or 2khz oscillation signal is selected by the operation of a switch 313 (construed as a measurement electrode switching unit) and supplied to a measuring electrode 20 by way of a matching circuit 314.
On pages 9-10 , applicant argues that the embodiments of the invention allow “each lateral branch only by being inserted into the apex. “ However, such is not claimed as currently presented.

On pages 11-12 applicant states the examiner agrees that the amendment over comes the rejections. However, as stated in the interview summary dated 16 March 2022, it is stated “further consideration is required”. Upon further consideration it is clear Otsuka teaches Col. 3, lines 30-41, “An oscillator 312 generates oscillation signals of 500 hz and 2khz . Either 500 hz or 2khz oscillation signal is selected by the operation of a switch 313 (construed as a measurement electrode switching unit) and supplied to a measuring electrode 20 by way of a matching circuit 314.. Which teaches the claimed limitation. 
On page 12, applicant argues the dependent claims. However, such limitations have been addressed with respect to the independent claims as set forth above.
For these reasons, applicants’ arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/25/2022